 Case 3:20-cr-30065-SMY Document 30 Filed 07/08/21 Page 1 of 2 Page ID #55




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                     )
                                              )
                              Plaintiff,      )
                                              )
               vs.                            )       CRIMINAL NO: 20-cr-30065-SMY-1
                                              )
Bryan Flanagan,                               )
                                              )
                              Defendant.      )

                                   JOINT STATUS REPORT

       COMES NOW the Defendant, by and through his attorney, Ethan Skaggs, Assistant
Federal Public Defender for the Southern District of Illinois, with the consent of Assistant United
States Attorney Chris Hoell provides this joint status report:

   1. The parties have completed plea negotiations. The Defense expects to receive proposed

       plea documents within the next few days, and it is expected that Mr. Flanagan will enter a

       plea to the charges. The Defense expects to be ready to proceed with a guilty plea at the

       next scheduled setting in this matter and asks the Court to convert the final pretrial

       conference to a change of plea hearing.

   2. Counsel for the Defendant sought and obtained Assistant United States Attorney Chris

       Hoell’s approval to file this report on behalf of both parties.

                                              Respectfully submitted,

                                              /s/ Ethan Skaggs
                                              ETHAN SKAGGS
                                              Assistant Federal Public Defender
                                              650 Missouri Avenue, Room G10A
                                              East St. Louis, Illinois 62201
                                              (618) 482-9050

                                              ATTORNEY FOR DEFENDANT
 Case 3:20-cr-30065-SMY Document 30 Filed 07/08/21 Page 2 of 2 Page ID #56




                               CERTIFICATE OF SERVICE

    The undersigned attorney hereby certifies that he has caused a true and correct copy of the
foregoing to be served upon the assigned Assistant United States Attorney, Southern District of
Illinois, via electronic filing with the Clerk of the Court using the CM/ECF system on July 8,
2021.

                                           /s/ Ethan Skaggs
